DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 19, 20 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “reporting means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure describes the reporting means in functional terms but the disclosure is devoid of any description of structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Del Sesto et al. (EP 0977389A2) of record.

Regarding claim 23, Del Sesto discloses a method of automatically logging and collating geographic viewing data for broadcast television watched on a media device (See [0010] monitoring data from individual televisions, set top boxes, etc.  See [0020] the aggregate data describes local rating and usage information for monitored program or interactive application in various geographic areas), the method comprising:
broadcasting a transmission comprising a reporting means and channel content, wherein the reporting means comprises software (See [0031] Server formats interactive application for insertion in broadcast signal);

running the reporting means on the media device so as to generate viewing data detailing a channel being watched on the media device (See [0065] interactive application is launched automatically by client device and stores usage information.  See [001] monitoring the channel that is being viewed by the interactive application); and
transmitting the viewing data to a remote server over a network connection (See [0045] transmitting the gathered data to the local data center).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 10, 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2014/0026158) in view of Larsen et al. (US 2013/0208591) in view of Shkedi et al. (US 2013/0036434).

Regarding claim 1 and 16, Rowe discloses a method of automatically logging and collating geographic viewing data for broadcast television watched on a media device, the method comprising:
providing the media device with a reporting means arranged to generate viewing data detailing a channel being watched on the media device automatically once received by the media device, and to transmit that viewing data to a remote server so as to form transmitted viewing data comprising the generated viewing data (See [0024] The STB transmits viewing activity information including program, channel, date/time.  The viewing activity information is transmitted to a TV viewership measurement server, see also Fig 1A);

processing the transmitted viewing data to identify information comprising at least one of:
(i)    transmission metadata from a transmitter which transmitted the channel being watched to the media device (See [0024] transmitting the household router IP address); and (ii) an external IP address of the media device (See [0019] IP addresses of the individual media devices and [0024] The IP address and viewing activity information is transmitted to the TV viewership measurement server);
matching at least one of the viewing-data, the transmission metadata, and the external IP address to external data (See [0057] the record ID for a household may be the IP address.  See [0073] comparing viewer measurement data of respective TV broadcast records with the plurality of TV audience records to identify individuals in the household that watched the TV program based on their respective TV viewing activities and the timestamp of the respective TV broadcast record ); 
Rowe does not explicitly disclose 
Transmitting the viewing data to a remote server using a transport protocol so as to form transmitted viewing data comprising the generated viewing data and one or more headers associated with the transport protocol.
Larsen discloses that it was known to transmit data to a remote server using a transport protocol so as to form transmitted data comprising the data intended for the server and one or more headers associated with the transport protocol.


	
	Rowe further does not disclose determining the geographical location from which the viewing-data originated using at least one of the identified information and the matched external data.
	Shkedi discloses that it was known to match viewer information and determine geographical location from which viewing data originated using at least one of identified information and matched external data (See [0062-0063] [0068] [0069] using a reverse look-up a PP profile provider which collects profile information [0035], server can estimate the location of an online device by association to a STB IP address).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rowe with the known methods of Shkedi predictably resulting in determining the geographical location from which the viewing-data originated using at least one of the identified information and the matched external data by applying the court recognized rational of applying a known technique to a known device 

Regarding claim 4, Rowe Larsen and Shkedi disclose the method of claim 1 wherein the viewing data generated by the reporting means comprises at least one of time and channel information (See Rowe [0024] viewing activity information includes program, channel, date/time).

Regarding claim 10, Rowe Larsen Shkedi disclose the method of claim 1 but do not explicitly disclose wherein the remote server polls the reporting means at intervals to request the viewing data.
Shkedi discloses that it was known for a remote server to be periodically sent a viewer information log periodically (See [0059]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rowe with the known methods of Shkedi predictably resulting in the remote server polls the reporting means at intervals to request the viewing data by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of updating a database with viewership information periodically as suggested by Shkedi.

	

Regarding claim 11, Rowe Larsen and Shkedi disclose the method of claim 1, but do not explicitly disclose wherein the remote server tells the reporting means how frequently to poll and the reporting means provides the viewing data accordingly.
Shkedi discloses that it was known for a remote server to be periodically sent a viewer information log periodically (See [0059]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rowe with the known methods of Shkedi predictably resulting in the remote server telling the reporting means how frequently to poll and the reporting means provides the viewing data accordingly by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of updating a database with viewership information periodically as suggested by Shkedi.

Regarding claim 12, Rowe Larsen and Shkedi further disclose the method of claim 1 wherein the external data comprises demographic data (See Rowe [0017] [0018] [0019] profile parameters include demographics and geodemographics).

Regarding claim 13, Rowe Larsen and Shkedi further disclose the method of claim 1, wherein the transmitting the viewing data to the remote server is performed using an internet connection of the media device (See Rowe Fig 1A and [0019]).

.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2014/0026158) in view of Larsen et al. (US 2013/0208591) in view of Shkedi et al. (US 2013/0036434) in view of Hunter (US 2014/0006951).

Regarding claim 2, Rowe Larsen and Shkedi discloses the method of claim 1, wherein the broadcast television is free-to-air broadcast television, and optionally wherein the free-to-air broadcast television is digital terrestrial television (DTT) and the transmitter is a DTT transmitter.
Hunter discloses that it was known for broadcast content providers to provide free content via DTT (See [0485]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rowe further with the known methods of Hunter predictably resulting in wherein the broadcast television is free-to-air broadcast television, and optionally wherein the free-to-air broadcast television is digital terrestrial television (DTT) and the transmitter is a DTT transmitter by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of using a standard transmission protocol.

	
Claim 3, 14, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2014/0026158) in view of Larsen et al. (US 2013/0208591) in view of Shkedi et al. (US 2013/0036434) in view of Del Sesto et al. (EP 0977389A2) of record.

Regarding claim 3, 14, 18 and 22, Rowe Larson and Shkedi disclose the method of claim 1, but do not explicitly disclose utilizing an application installed on the media device as the reporting means.
Del Sesto discloses that it was known to provide a media device with a reporting means comprising software arranged to run on the media device, and wherein the method includes transmitting the reporting means to the media device as part of the broadcast (See Fig 1 and [0031-0034] inserting the interactive application in the transmission broadcast.  See [0045] the interactive application executing on the client device gathers user data and reports the data back to LDC local data center).  
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rowe with the known methods of Del Sesto predictably resulting in providing a media device with a reporting means comprising software arranged to run on the media device, and wherein the method includes transmitting the reporting means to the media device as part of the broadcast by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of .

	
Claim 5, 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2014/0026158) in view of Larsen et al. (US 2013/0208591) in view of Shkedi et al. (US 2013/0036434) in view of MacKenzie et al. (US 2016/0037231).

Regarding claim 5 and 20, Rowe discloses the method of claim 1 but does not explicitly disclose wherein the processing comprises extracting the external IP address from a header of the one or more headers.
MacKenzie discloses that it was known to extract an IP address from a header of a packet (See [0073]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rowe with the known methods of MacKenzie predictably resulting in extracting the external IP address from a header of the one or more headers by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of acquiring the IP address from a readily available source such as the packet header of the incoming data packets.

	


Rowe Larsen and Shkedi disclose one or more headers are the only source of information used to determine the geographical location from which the viewing-data originated.
MacKenzie discloses that it was known to extract an IP address from a header of a packet (See [0073]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rowe with the known methods of MacKenzie predictably resulting in extracting the external IP address from a header of the one or more headers and the one or more headers being the only source of information used to determine the geographical location from which the viewing-data originated by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of acquiring the IP address from a readily available source such as the packet header of the incoming data packets.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2014/0026158) in view of Larsen et al. (US 2013/0208591) in view of Shkedi et al. (US 2013/0036434) in view of Selim et al. (US 2014/0049693).

Regarding claim 7, Rowe Larsen and Shkedi disclose the method of 1, but do not explicitly disclose further comprising the reporting means generating a session ID and sending the session ID with the viewing data.
Selim discloses that it was known to generate a session identifier and sending the session identifier with viewing data (See [0312]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rowe with the known methods of Selim predictably resulting in the reporting means generating a session ID and sending the session ID with the viewing data by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of separating viewing sessions when collecting viewer data as suggested by Selim.

	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2014/0026158) in view of Larsen et al. (US 2013/0208591) in view of Shkedi et al. (US 2013/0036434) in view of Amento et al. (US 2009/0276821).

Regarding claim 9, Rowe Larsen and Shkedi disclose the method of claim 1 but does not explicitly disclose wherein the reporting means sends no personal information of a viewer to the remote server.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rowe with the known methods of Amento predictably resulting in the reporting means sends no personal information of a viewer to the remote server by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of protecting user information.

	
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2014/0026158) in view of Larsen et al. (US 2013/0208591) in view of Shkedi et al. (US 2013/0036434) in view of Kitts et al. (US 2016/0037201).

Regarding claim 19, Rowe Larsen and Shkedi further disclose the method of claim 1 but do not explicitly disclose wherein the system comprises one or more geographic or demographic data sources arranged to provide the external data to the remote server.
Kitts discloses that it was known to acquire demographic data from demographic data sources to provide external data to a remote server (See Fig 2, Fig 3A and [0035-0036]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rowe with the known methods of Kitts predictably resulting in one or more geographic or demographic data sources arranged to provide the external data to the remote server by applying the court recognized rational of .

	

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claim 8 where the geographical location is determined based on transmission metadata including transmitter ID and channel type.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425